Citation Nr: 1710340	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to June 17, 2011, and in excess of 20 percent from that date.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to June 17, 2013. 

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder rotator cuff and panlabral tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to September 1998, February 2003 to July 2003 and May 2004 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in April 2003. May 2008 and March 2009. 

In April 2013, when the case was previously before the Board, service connection for tinnitus was granted and the remaining matters were remanded for additional development.  An interim July 2013 rating decision assigned an increased 20 percent rating for DDD of the lumbar spine from June 17, 2011, the date of medical evidence showing increased functional impairment.

The July 2013 rating decision also granted service connection for left lower extremity radiculopathy and assigned a separate 10 percent rating from June 17, 2013 (the date of VA examination).  The RO explained that the radiculopathy was related to the Veteran's service-connected DDD lumbar spine. 

The claims were most recently before the Board in November 2015 when they were remanded for further development.  At that time, the Board noted that the Veteran's left lower extremity radiculopathy was a manifestation of his service-connected lumbar spine disability.  The Board concluded that when the Veteran appealed the initial rating assigned for his DDD lumbar spine, his appeal encompassed ratings for all manifestations of the condition.  Thus, the issues before the Board included the initial rating for left lower extremity radiculopathy, with consideration of the period prior to the June 17, 2013, effective date assigned by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

On a properly signed and completed VA Form 21-4142 dated in April 2016, the Veteran identified three private health-care providers (chiropractic, surgery and family medicine) that were currently treating him.  Treatment records from these providers are potentially relevant to each of the Veteran's claims on appeal.  A review of the record indicates that VA has not attempted to obtain the records.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Board's November 2015 remand requested that the Veteran be provided VA examinations for the gastrointestinal, PTSD and right shoulder claims.  The record contains a December 2015 VA Compensation and Pension Exam Inquiry (Inquiry) requesting Disability Benefits Questionnaires (DBQs) for these claims.  The Inquiry lists the Veteran's address as being in Galloway, Ohio.  It notes that the Veteran's address as provided by VBA differed from VHA's database.  It also provided that address, which was in Dublin, Ohio, and requested that the Veteran's address be verified for accuracy before the examination notification letter was mailed.  

The record reveals that a January 2016 examination for the muscles of the shoulder and arm was cancelled because the Veteran failed to report.  

A March 2016 VA Report of General Information relates that the Veteran stated he had not received notice of the VA examinations.  The notices were sent to his prior address, although the address had been changed with VBA and, according to the Veteran, VHA.  The Veteran also stated that he had never received any telephone correspondence, which had occurred with all previous appointment requests.  

Significantly, a February 2016 supplemental statement of the case (SSOC), and an October 2016 VA Compensation and Pension Exam Inquiry requesting an examination of the Veteran's back and left lower extremity radiculopathy, used the Veteran's Dublin, Ohio, address, as provided by VBA.  The Veteran did attend that examination, which took place in November 2016.  

In light of the confusion over the Veteran's correct address, the development requested by the Board's November 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board also observes that, in denying service connection for hearing loss, the 2016 SSOC stated that the Veteran failed to report for a January 2016 comprehensive VA medical examination (which apparently included an audiology examination).  The record contains no evidence that such an examination was scheduled, or that the Veteran was notified of it.  However, as the record also contains no evidence that the Veteran has hearing loss for VA purposes, an audiology examination is not necessary unless evidence obtained pursuant to Paragraphs 1and 2, above, shows such hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records.  

2.  Obtain and associate with the Veteran's eFolders treatment records from the three private health-care providers identified on the Veteran's April 2016 VA Form 21-4142.  If the April 2016 VA Form 21-4142 has expired, request that the Veteran re-submit the information on a new VA Form 21-4142.

3.  After completion of the above, schedule the Veteran for an examination to determine whether he suffers from an undiagnosed disability manifested by gastrointestinal symptoms.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

a) Does the Veteran suffer from any gastrointestinal symptoms that cannot be attributed to a known diagnosis, to include his service-connected PTSD? 

b) If any of the gastrointestinal symptoms/conditions listed in a) cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed illness?

c) If the symptoms/conditions listed in a) can be attributed to a known diagnosis other than service-connected PTSD, is it at least as likely as not (within the realm of 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner should specifically consider the statements reporting increased symptomatology from the Veteran, his co-workers and spouse.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After completion of the above, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right shoulder disability.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right shoulder.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

6.  After the development sought above is completed, the RO should review the record and readjudicate the claims.  If any benefit sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




